SUMMARY OF SELECTED CONSOLIDATED FINANCIAL DATA (dollars in thousands except per share data & offices) Year Ended Year Ended Year Ended Year Ended Year Ended Dec 2008 Dec 2007 Dec 2006 Dec 2005 Dec 2004 Selected Balance Sheet Data: Total assets $ 969,373 $ 908,806 $ 904,467 $ 850,786 $ 868,207 Cash and cash equivalents 22,586 40,552 106,063 53,736 52,320 Loans held for sale 2,856 7,112 6,925 4,795 2,617 Securities available for sale 91,096 62,306 56,887 123,351 124,790 Securities held to maturity 4,467 1,557 1,635 1,806 1,779 Portfolio loans, net 792,146 742,874 675,662 608,688 629,490 Deposits 710,639 707,551 727,159 655,314 640,181 Borrowings 150,103 114,833 84,131 101,041 139,899 Shareholders' equity 92,012 67,454 71,281 73,038 77,364 Selected Operations Data: Total interest income $ 51,338 $ 55,201 $ 50,355 $ 44,976 $ 42,746 Total interest expense 22,549 27,661 24,644 19,817 19,159 Net interest income 28,789 27,540 25,711 25,159 23,587 Provision for loan losses 4,292 1,361 850 808 1,770 Net interest income after provision for loan losses 24,497 26,179 24,861 24,351 21,817 Gain on sale of loans 1,446 1,497 1,430 1,539 2,651 Loss on securities (437 ) - (1,956 ) - - Gain on sale of mortgage servicing - - 1,957 - - Other non interest income 10,931 11,357 10,872 9,684 7,767 Non interest expenses 28,834 29,774 27,906 26,503 24,528 Income before income taxes 7,603 9,259 9,258 9,071 7,707 Income tax provision 2,600 3,136 2,817 2,969 2,544 Net Income $ 5,003 $ 6,123 $ 6,441 $ 6,102 $ 5,163 Basic earnings per common share $ 1.47 $ 1.75 $ 1.74 $ 1.57 $ 1.25 Diluted earnings per common share $ 1.47 $ 1.72 $ 1.70 $ 1.53 $ 1.21 Cash dividends per common share $ 0.64 $ 0.80 $ 0.79 $ 0.75 $ 0.75 Selected Financial and Statistical Data: Return on average assets 0.54 % 0.70 % 0.75 % 0.71 % 0.60 % Return on average shareholders' equity 7.11 % 8.88 % 9.00 % 8.19 % 6.50 % Interest rate spread during the period 3.29 % 3.38 % 3.24 % 3.19 % 2.97 % Net interest margin on average earning assets 3.35 % 3.45 % 3.29 % 3.22 % 3.00 % Average shareholders' equity to average assets 7.55 % 7.89 % 8.31 % 8.68 % 9.17 % Efficiency ratio 70.07 % (1) 71.26 % (2) 73.41 % 72.85 % 72.13 % Nonperforming loans to total loans 3.03 % 1.51 % 0.54 % 0.70 % 2.01 % Nonperforming assets to total assets 2.86 % 1.29 % 0.46 % 0.54 % 1.71 % Loss allowance to nonperforming loans 35.30 % 60.87 % 175.90 % 155.78 % 61.23 % Loss allowance to total loans 1.07 % 0.92 % 0.95 % 1.09 % 1.23 % Dividend payout ratio 42.95 % 45.30 % 45.23 % 47.67 % 59.22 % Loan servicing portfolio $ 94,647 $ 54,283 $ 36,977 $ 588,503 $ 605,040 Allowance for loan losses $ 8,589 $ 6,972 $ 6,598 $ 6,753 $ 7,864 Number of full service offices 19 20 19 19 18 (1)Non interest expense as a percentage of the sum of net interest income and non interest income, excluding one time expense related to a $437,000 impairment loss on the Shay Ultra Short Mortgage fund. (2)Non interest expense as a percentage of the sum of net interest income and non interest income, excluding one time expense items of $988,000 pre-tax related to a separation agreement and the write-down of the
